On Application por Rei-iearing.
Breaux, J.
Plaintiffs ask that our decree be corrected because it is for three hundred and twenty-nine 65-100 dollars, while plaintiffs contend that it should be for a larger amount. With reference to plaintiffs’ claim, we quote from page three of their brief: “Their bill amounted to three hundred and twenty-nine 65-100 dollars. On December 20th, 1899, they made out an itemized account of the same, duly attested it, and served it, etc.” Again, on page 20, “that plaintiffs are entitled to a judgment for three hundred and twenty-niné 65-100 dollars against Neith Lodge.” We took the amount as stated by plaintiffs. It did not escape our attention that the judge of the District Court passed upon the claim for an additional amount. While the claim of three hundred and twenty-nine 65-1.00 dollars, which we have allowed, was rejected by the District Court, that court passed upon and decreed another amount due (not included in the three hundred and twenty-nine 65-100 dollars).
When the case was taken up on appeal to the Court of Appeal, there was no question raised about this additional amount. The judgment of the District Court was affirmed. On review, we decided that relators are entitled to the three hundred and twenty-nine 65-100 dollars. That claim alone occupied our attention. We will add the heretofore omitted words to our decree: “In so far as it rejects the demand for three hundred and twenty-nine 68-100 dollars, in other respects the judgment of the District and Court of Appeal remained undisturbed.”
*758Plaintiffs’ counsel further urges that we should not have reserved any right to the defendant to proceed against the security on the bond. Counsel contends that all recourse on the bond is now prescribed and lost. Be that as it may, we have not passed upon any right nor did we epress recognition of any right ' on the part of the defendants to proceed on the bond. The purpose of the reservation and the intention in regard to all reservation, in the absence of direct expression, is to reserve only such rights as one may have. If he has no right, or if it is subject to prescription, the reservation does not operate prejudicially to the opposing party.
It is, therefore, ordered, adjudged, and decreed, that our original decree be amended by adding the words, “in so far as it rejects the demand for three hundred and twenty-nine dollars and sixty-five cents.” In other respects the judgments of the District Court and of the Court of Appeal remain undisturbed.
It is further ordered, adjudged, and decreed, that plaintiffs do have judgment against the defendant, the Neith Lodge of I. O. O. F., in the sum of three hundred and twenty-nine dollars and sixty-five cents, with legal interest from judicial demand as heretofore decreed.
It is further ordered, adjudged, and decreed, that the said sum is due in solido by said Neith Lodge of I. O. O. F. ánd J. M. Bartlett, and that as to the said Bartlett the amount is already included in the judgment rendered by Judge A. D. Land on the 12th of December, 1900, afterward affirmed on appeal before the Court of Appeal.
It is further ordered, adjudged, and decreed, that as to the additional amount claimed by plaintiff, say one hundred dollars, it is included in the said judgment of December 12th, 1900.
Rehearing refused.